DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-5 are objected to because of the following informalities:  
In claim 1, there is lack of structural relationship between the second tubular segment, as recited in lines 5-6, with other elements of the claim, i.e., the first conductor and the second conductor recited in line 4; and “the entirety” should be changed to --an entirety-- in line 14.
In claim 2, there is lack of structural relationship between the steel tube, as recited in line 3, with the adhesive layer and the first and the second tubular segments recited in lines 2-3; --and-- should be added before “wherein” in line 5; and it is not clear how the temperature sensor type is a thermocouple, as recited in the last two lines, because base claim 1 recites the arrangement disclosed as using an RTD as the temperature sensor (e.g., figure 3; paragraphs 59-61).
In claim 3, there is lack of structural relationship between the steel tube, as recited in line 3, with the adhesive layer and the first and the second tubular segments recited in lines 2-3; and “a” should be changed to --an-- in line 5.
In claim 5, it is not clear if the “unit body,” as recited in line 2, is referring to the body recited in line 4 of intervening claim 2; “and” should be deleted from line 3; and there is lack of structural relationship between the elements in the claim with the elements of intervening claim 4.
Claim 4 is objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, it is not clear how the temperature sensor type is a thermocouple, as recited in the last two lines, because base claim 1 recites the arrangement disclosed as using an RTD as the temperature sensor (e.g., figure 3; paragraphs 59-61).
Claims 4 and 5 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2002/0135455 to Murata et l [hereinafter Murata].
Referring to claim 1, Murata discloses an exhaust gas temperature sensor arrangement (S1) (figures 1, 2; paragraph 56, 57, 59, 64, 69, 71), comprising:
a first wire (4) and a second wire (4);
a temperature sensor (3);
a first conductor (6a) and a second conductor (6a); and
a tubular wire shielding including a first tubular segment (2) and a second tubular segment (8);
wherein the first wire (4) and the second wire (4) are arranged next to the temperature sensor (3);
wherein the first conductor (6a) is electrically joined to the first wire (4) and arranged on a first side of the temperature sensor (3) (paragraph 69); 
wherein the second conductor (6a) is electrically joined to the second wire (4) and arranged on a second side of the temperature sensor (3) (paragraph 69), the second side being opposite the first side (paragraph 59); and
wherein the entirety of the temperature sensor (3) is arranged inside the first tubular segment (2).

Referring to claim 3, Murata discloses that the first tubular segment (2) and the second tubular segment (8) are shielded with an adhesive layer (caulking; paragraph 68) and shielded with a steel tube (6 (6b)), wherein a ring (14) is welded to the steel tube (6 (6b)) (paragraph 80), wherein a body (external unit) is mechanically connected to the steel tube (6 (6b)); figure 1; paragraph 77), wherein the temperature sensor type is a thermocouple (thermistor; paragraph 57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of U.S. Patent 2,059,480 to Obermaier.
Referring to claim 2, Murata discloses an arrangement having all of the limitations of claim 2, as stated above with respect to claim 1, wherein Murata further discloses that the first tubular segment (2) and the second tubular segment (8) are shielded with an adhesive layer (caulking; paragraph 68) and shielded with a steel tube (6 (6b)), wherein a ring (14) is welded to the steel tube (6 (6b)) (paragraph 80), and wherein a body (external unit) is mechanically connected to the steel tube (6 (6b)); figure 1; paragraph 77); but does not disclose the temperature sensor type being a thermocouple.
However, Obermaier discloses an exhaust gas temperature sensor arrangement comprising a probe (11) having therein a temperature sensor (thermocouple) (17) connected to wires (15, 16) in insulating cylindrical members (14) (page 2, column 1, lines 60-71); wherein the temperature sensor can be any type of sensor for measuring high temperatures (page 1, column 1, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thermocouple as the temperature sensor in Murata in order to use an alternate temperature sensor to measure high temperatures, as suggested by Obermaier.

Referring to claim 4, Murata in view of Obermaier disclose an arrangement having all of the limitations of claim 4, as stated above with respect to claim 2, wherein Murata further discloses (figure 1; paragraphs 77, 78) a first further wire (9a) and a second further wire (9b), wherein the first conductor (6a) and the first further wire (9a) are connected to an external unit, and wherein the second conductor (6a) and the second further wire (9a) are connected to the external unit.
However, Murata is silent as to the external unit having a first terminal, a first screw, a second terminal, and a second screw such that the first conductor and the first further wire are secured to the first terminal via the first screw, and the second conductor and the second further wire are secured to the second terminal via the second screw.
Obermaier discloses an exhaust gas temperature sensor arrangement (figures 1-3) comprising a temperature sensor (17) connected to a first wire (15) and a second wire (16) (page 2, column 1, lines 60-71) connected to an external unit having a first terminal (34), a first screw (49), a second terminal (35), and a second screw (49) such that the first wire (15) and a first further wire (45) are secured to the first terminal (34) via the first screw (49), and the second wire (16) and a second further wire (44) are secured to the second terminal (35) via the second screw (49) in order to provide an electrical connection to a temperature indicating meter (page 3, column 1, lines 9-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Murata in view of Obermaier with an external unit having a first terminal, a first screw, a second terminal, and a second screw such that the first conductor and the first further wire are secured to the first terminal via the first screw, and the second conductor and the second further wire are secured to the second terminal via the second screw, as suggested by Obermaier, in order to provide an electrical connection to a temperature indicating meter.

Referring to claim 5, Murata in view of Obermaier disclose an arrangement having all of the limitations of claim 5, as stated above with respect to claim 4, wherein Obermaier further discloses a terminal base plate (81) attached to a unit body (70) via two additional screws (68) (figures 1, 2), wherein the terminal base plate (81) is in direct contact with the unit body (70) (page 4, column 1, lines 30-37).

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure for disclosing an exhaust gas temperature sensor probe.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
8/24/22